OPINION AND ORDER
On April 19, 2001, Lufilufi Lafoia Ava Peneuta (“Lufilufi”) offered the matai title Ava, from the village of Pavaia'i, for registration with the Office of the Territorial Registrar. Akapo Akapo, Jr. (“Akapo”), filed his objection and counter-claim with the Territorial Registrar on June 15, 2001. The matter was referred to the Secretary of Samoan Affairs for extra-judicial resolution from where it was returned by the Secretary with a certificate of irreconcilable dispute pursuant to A.S.C.A. § 43.0302. The dispute is before us in accordance with A.S.C.A. § 1.0409.
*212Findings
In these matters, the Court is guided by the four criteria set out in A.S.C.A. § 1.0409(c): (1) best hereditary right; (2) clan support; (3) forcefulness, character and personality, and knowledge of Samoan customs; and (4) value to family, village, and country.
1. Best Hereditary Right
Lufilufi traces her entitlement to Ava Lafoia Tulilefaga (“Tulilefaga”), her grandfather, and accordingly claims 25% hereditary right. By comparison, Akapo’s claim to the Ava title is 1.6%. However, he contends to prevail on this consideration arguing that Lufilufi has no Ava blood whatsoever. His supporters, a faction of the family led by Pagofie Fiaigoa, urge the court to find that Lufilufi’s father, variously referred to by the witnesses as either “Mapusaga” or “Lafoia Ava,” was not the natural issue of Tulilefaga, but rather a stranger that was raised from an early age by Tulilefaga and his wife Fenika. Both Pagofie and Taeaolelei Tialavea, an undisputed daughter of Tulilefaga, testified accordingly as to Lufilufi’s ancestry, on the basis of a “family account” handed down to them. In rebuttal, Lufilufi’s paternal aunt Folole Tulilefaga Ava, 85 years of age, testified that she, her late brother Lafoia Ava, Lufilufi’s father, and a third sibling Ailini, are the children of Tulilefaga by his first marriage to Ida Gaseuli Solitua. Her testimony was corroborated by 79 year old Fa'aliliu Paepule, a daughter of a former Pagofie titleholder, Saei, and granddaughter of a former Ava, Vili 1.
The conflicting family accounts as to Lufilufi’s heritage must be resolved in favor of Lufilufi’s version. Folole and her siblings were, for all intents and purposes, raised as Ava family members; they grew up in Pavaia'i, lived on family property, participated in family affairs, not as strangers, but in a manner consistent with family entitlement. Their descendants so continue to live today.
We find that Lufilufi is not only a blood member of the Ava family, but that she prevails over Akapo on the issue of hereditary entitlement.
2. Clan Support
There are four clans of the Ava family: Vili, Levale, Sivai and Sa. We find that while Akapo enjoyed some support from the Sa clan, we are satisfied Lufilufi’s candidacy enjoys support from all of the clans of the Ava family. Accordingly, we find that Lufilufi prevails on the issue of clan support.
*2133. Forcefulness. Character and Personality, and Knowledge of Samoan Customs
From our observation of the candidates and from our review of personal background and achievements, we find that Akapo prevails on this consideration. While both candidates fared equally on the factors of character and personality, and knowledge of Samoan customs, we consider Akapo’s personal achievements in education and career as a meteorologist to demonstrate greater forcefulness.
We find that Akapo prevails hereunder.
4. Value to Family. Village, and Country
On value to country, Akapo’s service to the territorial government and people of American Samoa clearly puts bim before Lufilufi. However, on value to family and village, Lufilufi’s service to family and village has unquestionably been superior to Akapo’s. She has rendered tautua (traditional service) to the Ava family and matai all her life, actively participating in family affairs, whereas Akapo’s primary ties have been to the Mase family in Vaitogi. Having lived and been raised within the Ava family, Lufilufi is, therefore, more familiar with family needs and family assets and would be better acquainted with those Ava family members who are confronted on a day to day basis with the family’s interests. See Aano v. Sitau, 2 A.S.R. 107, 110 (Trial Div. 1940). At the same time, Lufilufi renders tautua to the village of Pavaia'i, where the Ava title belongs, whereas Akapo’s service has principally been in Vaitogi where he holds a matai title.
We find in favor of Lufilufi on this criterion.
Conclusions
On the foregoing, we conclude that Lufilufi is qualified to hold the title Ava. She prevails over Akapo on the first, second, and fourth criteria. The Territorial Registrar shall, in accordance with A.S.C.A. § 1.0409(b), register the matai title Ava, attached to the village of Pavaia'i, in candidate Lufilufi Lafoia Ava Peneuta.1
It is so ordered.

 In view of our conclusions reached, we find it unnecessary to decide Lufilufi’s A.S.C.A. § 1.0403 motion to disqualify Akapo.